Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  April 21, 2014                                                                      Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  149105 & (3)(4)(5)                                                                  Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  TIMOTHY A. STOEPKER,                                                             Bridget M. McCormack
           Plaintiff,                                                                    David F. Viviano,
                                                                                                       Justices

  v                                                          SC: 149105
                                                             ADB: 13-000032-GA
  ATTORNEY DISCIPLINE BOARD,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the stipulation to dismiss the complaint for
  superintending control is GRANTED. The dismissal is with prejudice and without costs
  or fees to either party. The earlier-filed motions to expedite and for immediate
  consideration are denied as moot.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                              April 21, 2014